Citation Nr: 0917383	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2003 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In this rating decision the RO granted service 
connection for tendonitis of the right hip, right ankle, left 
shoulder, left wrist, right wrist (major), each with a 10 
percent disability evaluation, as well as tendonitis of the 
right elbow with a non-compensable disability evaluation.  
The RO denied the Veteran's claims for service connection of 
tendonitis of the left ankle, lumbar strain (clamed as lower 
back), tendonitis of the left hip, a right knee condition, a 
left knee condition, tendonitis of the right shoulder, and 
tendonitis of the left elbow.  The RO also deferred claims 
for service connection for stress fractures of the shins, 
which were granted in a subsequent rating decision dated in 
August 2007, each as 10 percent disabling.  

In her December 2007 Notice of Disagreement, the Veteran 
disagreed with the July 2007 rating decision only to the 
extent that the RO denied her claims for service connection 
of a low back disability, as well as for a right knee 
condition and left knee condition.  In her Substantive 
Appeal, received in June 2008, the Veteran further limited 
her appeal to only the denial of the claim for service 
connection of a low back disability.  Accordingly, this is 
the only issue left for consideration by the Board.

In January 2009, the Veteran testified at a Travel Board 
hearing.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

Also, at the Board hearing, the Veteran requested that her 
up-to-date VA treatment records be associated with the claims 
file.  These records were associated with the claims file and 
the Veteran waived initial RO consideration thereof.  
Accordingly, the Board may consider this evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the January 2009 hearing, the Veteran clarified that she 
was seeking service connection for a low back disability as 
secondary to her service-connected disabilities.  Service 
connection may be granted when the evidence shows that a 
particular disability is proximately due to or the result of 
a disability for which service connection has already been 
established. 38 C.F.R. § 3.310(a) (2008).  Any increase in 
the severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. 38 
C.F.R. § 3.310(b) (2008). 

A review of the development of the issue on appeal shows that 
when the Veteran filed her claim for service connection for 
low back disability, she did not have service connection for 
any disabilities at the time.  Accordingly, the pre-
adjudicative notices as to the VA's duties under 38 C.F.R. § 
3.159 (2008) addressed the matter of service connection as 
directly related to active duty.  Similarly, the rating 
actions also only dealt with service connection on a direct 
basis.  It is pertinent to note that the U. S. Court of 
Appeals for Veterans Claims held that separate theories in 
support of a claim for a particular disability are to be 
adjudicated under one claim.  See Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 
421 F.3d. 1346, 1349 (Fed. Cir. 2005).  

Accordingly, the case is REMANDED for the following action:

1. Consistent with the provisions of 38 
U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, notify 
the Veteran of what information and 
evidence are needed to substantiate her 
claim of entitlement to service 
connection for low back disability as 
secondary to service-connected 
disabilities.  The Veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion she must 
submit. If requested, VA will assist her 
in obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that she provides 
sufficient, identifying information and 
written authorization.

Such VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates for 
the disabilities at issue , as outlined 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the Veteran's response, 
any and all assistance due the Veteran 
must then be provided by VA to her.

2. Thereafter, the Veteran should be 
afforded a VA medical examination in 
order to ascertain the relationship, if 
any, between her low back disability and 
her service-connected disorders. The 
claims folder must be furnished to the 
examiner for use in the study of this 
case.

The examiner should address the following 
questions:

Is it at least as likely as not that the 
Veteran's service- connected disabilities 
individually or in combination have 
caused her claimed low back disorder?  

If it is determined that the low back 
disorder was not caused by her service-
connected low back disorder, the examiner 
should opine whether it is at least as 
likely as not that the low back disorder 
is aggravated (that is, permanently 
worsened by service- connected 
disability(ies) beyond natural 
progression), and if so, the examiner 
should indicate the approximate degree of 
disability or baseline before the onset 
of the aggravation.

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a permanent worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

4.  Readjudicate the issue on the basis 
of all pertinent evidence of record and 
all governing law and regulations, 
including 38 C.F.R. § 3.310.  If the 
benefit sought on appeal remains denied, 
the Veteran and her 


representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits, 
and set forth all pertinent evidence and 
governing law and regulations, including 
but not limited to 38 C.F.R. § 3.310.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural 
and evidentiary development. No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






 Department of Veterans Affairs


